Hart, J., (after stating the facts). It is elementary law that the delivery of pledged property is absolutely necessary to the life of the contemplated pledge, and that, without such possession in the pledgee, there can be no privilege thereunder as against a third person. Lee Wilson & Co. v. Crittenden County Bank, 98 Ark. 379. This is not a case where a pledgee has the pledged property already in his possession, as by a deposit or a loan, so that the very contract would transfer to him possession of the property as a pledge. Here Belford was not in possession of the property for himself; but held possession of' it for J. C. Hooten & Company as its manager. His possession then was the possession of the corporation which employed him. In order to transfer the property to his possession as pledgee something more must have been done than .the. executory contract which he claims to have made with. J. C. Hooten. According to his own testimony, Hootéii. told him that he could get his money out of the crop arid the farming tools, and later said that he would turn them over to Belford. There is nothing in this testimony to show that the property was actually turned over to Belford. His continued holding as the manager of a corporation would not constitute possession of the property for himself as pledgee. His testimony as to what occurred in August when he went to see Abston-Wynne & Company with J. C. Hooten is contradicted by both Abston and Wynne. They both testified positively that at no time on that occasion did Belford claim any interest whatever in the crop which Hooten proposed to mortgag-e them to secure advances with which to gather it. Hooten was already largely indebted to them, and, according to the testimony of Belford even, he was hard pressed for money and unable to pay him. It is more reasonable to suppose that. the plaintiffs agreed to advance Hooten money with which to gather the crop and took a mortgage from him to secure themselves, than it is to suppose that they dealt with Belford as the pledgee of the crop. Their testimony in this respect is corroborated by that of- their representative whom they sent in the fall to take possession of the crop under their mortgage. He testified that Belford told him that Hooten was indebted to him, but made no claim to the mortgaged property as against Abston-Wynne & Compny. Hence we are of the opinion that the chancellor was right in finding the facts- on this point in favor of the plaintiffs and in dismissing the cross-complaint of Belford and Taylor for want of equity. It is next insisted that the note of Lincoln Johns for $1,200, which wa.s transferred to Harry Belford as collateral security, was secured by a chattel mortgage on the cotton grown on the plantation operated by Hooten & Company in St. Francis County. It does- not appear from the record that this note and mortgage was introduced in evidence. Therefore, any argument based on. the rights of the parties under this mortgage can not be considered by us. It follows that the decree will be affirmed.